FILED
                              NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NORMA ROA,                                        No. 08-73027

               Petitioner,                        Agency No. A023-098-518

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Norma Roa, a native and citizen of the Philippines, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005), we deny the petition for review.

      The BIA did not abuse its discretion in denying Roa’s second motion to

reopen as time- and number-barred where the successive motion was filed more

than two years after the BIA’s August 8, 2005, order dismissing her underlying

appeal, and Roa failed to demonstrate that she qualified for any exception to the

time and number limits. See 8 C.F.R. § 1003.2(c)(2)-(3).

      To the extent we have jurisdiction to review the BIA’s decision not to

invoke its sua sponte authority, the BIA acted within its broad discretion in

declining to reopen proceedings under 8 C.F.R. § 1003.2(a).

      Roa’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-73027